Cash-Settled March 2020






THE MOSAIC COMPANY


CASH-SETTLED TSR PERFORMANCE UNIT AWARD AGREEMENT (202[_] Award)
(Total Shareholder Return)


This CASH-SETTLED TSR PERFORMANCE UNIT AWARD AGREEMENT (the “Award Agreement”)
is made this ____ day of ________, 202[__] (the “Grant Date”), from The Mosaic
Company, a Delaware corporation (the “Company”) to _____ (“Participant”). The
“Performance Period” shall begin on March 1, 2020 and end on February 28, 2023.
1.    Award.
(a)    The Company hereby grants to Participant an award of _____ performance
units (“Performance Units” or “Units”). Each Performance Unit represents the
opportunity (provided the performance conditions described below are met) to
receive the cash equivalent value of one share of common stock, par value $.01
per share (the “Common Stock”), of the Company according to the terms and
conditions set forth herein and in The Mosaic Company 2014 Stock and Incentive
Plan (the “Plan”). The actual amount of Performance Units that become earned and
vested may be higher or lower than the number of Performance Units awarded
above, depending the multiple achieved (including a multiple of 1 and less than
1) as described below. The Performance Units are granted under Sections 6(d),
(e) and (f) of the Plan. A copy of the Plan will be furnished upon request of
Participant.
(b)    Calculation of Earned Units (Performance Requirement). Provided
Participant’s Performance Units are not forfeited under Section 2, Participant
will earn that number of Performance Units determined by taking the number of
Performance Units awarded under Section 1, multiplied by the TSR Performance
Factor, subject to the following restrictions and limitations.
(i)    No Performance Units will be earned (and the Performance Units awarded
under Section 1 shall be forfeited), if the Ending Value is less than 60% of the
Starting Value (i.e., total shareholder return in the chart in Section 1(c)
below is below -40%).
(ii)    The maximum number of Performance Units that may be earned is twice the
number of Performance Units awarded under Section 1. In addition to the
foregoing, the number of Units earned shall be reduced to the extent necessary
so that (a) the value determined by multiplying the Ending Value times the
number of Units actually earned hereunder does not exceed (b) the Starting Value
multiplied by 400%, multiplied by the number of Performance Units awarded under
Section 1. (For example, if the Starting Value is $50, the Ending Value is $250,
and Participant was awarded 100 Performance Units, this provision limits the
Units earned to Participant to 80 Units rather than 200 Units.) Notwithstanding
the foregoing, in the event that dividend equivalents (“Dividend Equivalents”)
are payable under Section 7 hereof, the maximum number of Performance Units that
may be earned pursuant to the limitations in the first two sentences of this
clause (ii) and the amount of Dividend Equivalents otherwise payable shall both
be reduced, in proportion to the relative Ending Value of the number of Units
otherwise earned and the amount of Dividend Equivalents otherwise payable, to
the extent necessary so that (A) the sum of (I) the Ending Value of the Units
actually earned hereunder plus (II) the amount of Dividend Equivalents actually
paid hereunder shall not exceed (III) the Ending Value of twice the number of
Performance Units awarded under Section 1, and (B) the sum of (I) the amount
determined by multiplying the Ending Value times the number of Units actually
earned hereunder plus (II) the amount of Dividend Equivalents actually paid
hereunder




--------------------------------------------------------------------------------

Cash-Settled March 2020


does not exceed (III) the Starting Value multiplied by 400% multiplied by the
number of Performance Units awarded under Section 1.
(iii)    For purposes of this Award Agreement, the “Starting Value” shall be
equal to the 30‑day trading average of a share of Common Stock through the date
prior to the start of the Grant Date.
(iv)    For purposes of this Award Agreement, the “Ending Value” shall be equal
to the sum of the following: (A) the 30‑day trading average of a share of Common
Stock through the last day of the Performance Period (the “Ending Price”) plus
(B) Dividend Equivalent amounts as determined under Section 7. Notwithstanding
the foregoing, in the event of a Change in Control described under Section 2(d),
the Performance Period shall end on the date of the Change in Control.
Furthermore, in the event of a Change in Control and Qualified CIC Termination
described under Section 2(e), the Performance Period shall end on the date of
Participant’s termination of employment. In the event of any Change in Control
(whether under Section 2(d) or Section 2(e)), the Ending Price shall be an
amount not less than the highest per share price offered to stockholders in any
transaction whereby the Change in Control takes place.
(v)    For purposes of this Award Agreement, the “TSR Performance Factor” shall
be equal to the quotient of the Ending Value divided by the Starting Value,
reduced by a performance hurdle as determined below:
(a)    the TSR Performance Factor shall be reduced by one tenth (0.1) when the
quotient of the Ending Value dividend by the Starting Value equals 1.1 or less
(i.e., the payout percentage is reduced by 10% when total shareholder return in
the chart in Section 1(c) below is 10% or less); and
(b)    The TSR Performance Factor shall be reduced by the number interpolated on
a straight line basis between one tenth (0.1) and zero corresponding to the
quotient of the Ending Value divided by the Starting Value falling within the
range starting at 1.1 and ending at 2 (i.e., the performance hurdle is phased
out as total shareholder return surpasses 10% and approaches 100% in the chart
in Section 1(c) below).
(c)    The above-described performance requirements and calculations are
illustrated in the following chart:




--------------------------------------------------------------------------------

Cash-Settled March 2020


TSR Performance Factor
 
% of Performance Units Earned
100% (or higher)
 
200%
90%
 
189%
80%
 
178%
70%
 
167%
60%
 
156%
50%
 
144%
40%
 
133%
30%
 
122%
20%
 
111%
10%
 
100%
0%
 
90%
-10%
 
80%
-20%
 
70%
-30%
 
60%
-40%
 
50%
-50% (or lower)
 
0%



(d)    In addition to the foregoing performance requirements, Participant’s
Performance Units (and accompanying Dividend Equivalents) shall not vest unless
the Committee determines that sum of the Adjusted Net Earnings for the Company
for the completed three fiscal years (i.e., 2020, 2021 and 2022) within the
Performance Period is a positive number.
2.    Vesting; Forfeiture; Early Vesting.
(a)    Except as otherwise provided in this Award Agreement, the Performance
Units (and accompanying Dividend Equivalents) shall cease to be subject to any
further requirement that Participant continue in employment with the Company or
an Affiliate on the date that is three (3) years after the Grant Date (the
“Service Completion Date”). However, the number of Participant’s vested
Performance Units (and accompanying Dividend Equivalents) shall not become
determinable until the Committee certifies performance results under Section 1
above (which shall occur as soon as administratively practicable after the end
of the Performance Period).
(b)    Except as provided in Sections 2(c), (d) and (e), if Participant ceases
to be an employee of the Company or any Affiliate, whether voluntary or
involuntary and whether or not terminated for Cause, prior to the Service
Completion Date, all of Participant’s rights to all of the unvested Performance
Units shall be immediately and irrevocably forfeited.
(c)    Notwithstanding Sections 2(a), 2(b) or anything else in this Award
Agreement to the contrary:
(i)    all of a Participant’s unvested Performance Units shall vest if
Participant dies prior to the Service Completion Date;
(ii)    all of a Participant’s unvested Performance Units shall vest if
Participant is determined to be disabled under the Company’s long-term
disability plan prior to the Service Completion Date; or




--------------------------------------------------------------------------------

Cash-Settled March 2020


(iii)    if Participant retires from the Company at age sixty (60) or older with
at least five years of service (or pursuant to early retirement with the consent
of the Committee), Participant will be deemed to have continued in service
through the Service Completion Date, but the Performance Units shall only vest
based on achievement of the performance criteria required in Section 1 above.
(d)    Notwithstanding Sections 2(a), 2(b) or anything else in this Award
Agreement to the contrary, in the event of a Change in Control (other than a
Change in Control in connection with which the holders of Common Stock receive
consideration consisting solely of shares of common stock that are registered
under Section 12 of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) Participant’s Performance Units shall vest effective as of the
date of the Change in Control, provided that upon a Change in Control specified
in Section 3(b)(iv), Participant’s Performance Units shall vest effective
immediately prior to consummation of the liquidation or dissolution provided
that the liquidation or dissolution subsequently occurs.
(e)    Notwithstanding Sections 2(a), 2(b) or anything else in this Award
Agreement to the contrary, in the event Participant experiences a Qualified CIC
Termination (other than following a Change in Control listed in Section 2(d))
Participant’s Performance Units shall vest as of the date of Participant’s
termination of employment.




--------------------------------------------------------------------------------

Cash-Settled March 2020




3.    Certain Definitions.
(a)    “Adjusted Net Earnings” shall mean net earnings for Total Mosaic
determined in accordance with GAAP and reported in the Financial Statements
before deducting (i) Expenses Related to M&A Activities, (ii), Non‑Cash
Write‑offs of Long‑Term Assets, (iii) Restructuring Charges otherwise included
therein, (iv) Significant Legal Settlements and (v) Unrealized Derivative Gains
and Losses.
(i)    “Expenses Related to M&A Activities” shall mean any costs or expenses
(including but not limited to due diligence, legal fees, financing costs and
investment banking or consulting fees) relating to or arising from any actual or
potential acquisition (in a single transaction or a series of related
transactions) of:


•
a subsidiary, business, division, line of business; or other business unit of
another person; or

•
an interest or investment in a joint venture, or an interest reflected or that
would, if acquired, be reflected under GAAP as an equity method investments in a
nonconsolidated company (in each case including but not limited to an increase
in the amount or percentage of ownership of the Company in the joint venture or
equity method investment, and irrespective of whether the interest or investment
is in the form of debt or equity).



(ii)    “Financial Statements” shall mean the financial statements of the
Company as of and for the applicable calendar year included or incorporated by
reference in the Company’s annual reports on Form 10-K.


(iii)    “Non-Cash Write-offs of Long-Term Assets” shall mean non-cash charges
to Adjusted Net Earnings (other than any such noncash charge to the extent it
represents a write-down or write-off of a current asset or an accrual of a
reserve for cash expenditures in any future period), including but not limited
to such write-offs of goodwill and fixed assets.


(iv)    “Restructuring Charges” shall mean one time charges incurred in the
current year directly related to achieving long term cost savings in the future,
such as severance and reflected in the Financial Statements.


(v)    “Significant Legal Settlements” shall mean, with respect to legal claims
brought against the Company or any of its subsidiaries in a court of law or by a
regulatory agency other than in the ordinary course of business, settlements or
judgments involving the payment of settlement fees or judgment amounts, together
with related legal costs and expenses incurred during the year in which the
settlement or judgment occurs, of more than $25 million.


(vi)    “Unrealized Derivative Gains and Losses” shall include, but are not
limited to, unrealized foreign currency and commodity related derivatives.






--------------------------------------------------------------------------------

Cash-Settled March 2020


(vii)    Results for “Total Mosaic” shall mean consolidated results for the
Company and consolidated subsidiaries, except as otherwise specified.


(b)    “Change in Control” shall mean:
(i)    a majority of the directors of the Company shall be persons other than
persons (A) for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (B) who are then serving as directors appointed by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal) or to fill newly‑created
directorships,
(ii)    50% or more of the voting power of all of the outstanding shares of all
classes and series of capital stock of the Company entitled to vote in the
general election of directors of the Company, voting together as a single class
(the “Voting Stock”), of the Company is acquired or beneficially owned by any
person, entity or group (within the meaning of Section 13d(3) or 14(d)(2) of the
Exchange Act other than (A) an entity in connection with a Business Combination
in which clauses (A) and (B) of subparagraph (iii) apply or (B) a licensed
broker/dealer or licensed underwriter who purchases shares of Voting Stock
pursuant to an underwritten public offering solely for the purpose of resale to
the public,
(iii)    the consummation of a merger or consolidation of the Company with or
into another entity, a sale or other disposition (in one transaction or a series
of transactions) of all or substantially all of the Company’s assets or a
similar business combination (each, a “Business Combination”), in each case
unless, immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the voting power of the then outstanding shares of
Voting Stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one of more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(B) no person, entity or group beneficially owns, directly or indirectly, 50% or
more of the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding Voting Stock (or comparable equity interests) of the surviving or
acquiring entity), or
(iv)    approval by the Company’s stockholders of a definitive agreement or plan
to liquidate or dissolve the Company, provided that a “Change in Control” shall
only be deemed to have occurred immediately prior to the consummation of such
liquidation or dissolution, provided that such consummation subsequently occurs.


Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the event satisfies the definition of “change in control” under section
409A of the Internal Revenue Code of 1986, as amended, and any regulations,
rules, or guidance thereunder (the “Code”).


(c)    “Qualified CIC Termination” shall mean (i) the Company’s termination of
Participant’s employment without Cause (or Participant’s termination of
employment for Good Reason), and (ii) such termination occurs either (A) upon,
or within two years after, the occurrence of a Change in Control of the




--------------------------------------------------------------------------------

Cash-Settled March 2020


Company, or (B) at the time of, or following, the entry by the Company into a
definitive agreement or plan for a Change in Control of the nature set forth in
Section 3(b)(ii), (iii), or (iv) (so long as such Change in Control occurs
within six months after the effective date of such termination).


(d)    “Cause” shall mean (i) the willful and continued failure by Participant
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Participant’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds or (iii) the
willful engaging by Participant in misconduct which causes substantial injury to
the Company or its Affiliates, its other employees or the employees of its
Affiliates or its clients or the clients of its Affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Participant’s part shall be considered “willful” unless done or omitted to be
done, by Participant in bad faith and without reasonable belief that his or her
action or omission was in the best interests of the Company.
(e)    “Good Reason” shall mean: (i) a material diminution in authority, duties,
or responsibilities; (ii) a material change in geographic location where
services are provided (the Company has determined this is any requirement by the
Company that Participant move to a location more than fifty (50) miles away from
Participant’s regular office location); or (iii) a material diminution in base
salary. Good Reason shall not exist if (i) Participant expressly consents to
such event in writing, (ii) Participant fails to object in writing to such event
within sixty (60) days of its effective date, or (iii) Participant objects in
writing to such event within sixty (60) days of its effective date but the
Company cures such event within thirty (30) days after written notice from
Participant. The written notice must describe the basis for Participant’s claim
of Good Reason and identify what reasonable actions would be required to cure
such Good Reason.
4.    Restrictions on Transfer. The Performance Units shall not be transferable
other than by will or by the laws of descent and distribution. Each right under
this Award Agreement shall be exercisable during Participant’s lifetime only by
Participant or, if permissible under applicable law, by Participant’s legal
representative. No attempt to transfer the Performance Units, whether
voluntarily or involuntarily, by operation of law or otherwise, shall vest the
purported transferee with any interest or right in or with respect to the
Performance Units. Notwithstanding the foregoing, Participant may, in the manner
established pursuant to the Plan, designate a beneficiary or beneficiaries to
exercise the rights of Participant and receive any property distributable with
respect to the Performance Units upon the death of Participant.


5.    Adjustments. If any Performance Units vest subsequent to any change in the
number or character of the Common Stock of the Company (through any dividend
(other than a regular cash dividend) or other distribution (whether in the form
of cash, Common Stock, or other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split‑up, spin‑off, combination, repurchase or exchange of shares, or
otherwise), Participant shall then receive upon such vesting the cash value of
that number and type of securities or other consideration which Participant
would have received if such Performance Units had vested prior to the event
changing the number or character of the outstanding Common Stock. In the event
of a Change in Control in connection with which the holders of Common Stock
receive consideration consisting solely of shares of common stock that are
registered under Section 12 of the Exchange Act there shall be substituted for
each share of Common Stock convertible to cash upon vesting of the Performance
Units granted under this Award Agreement the number and class of shares into
which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control. In addition, the Committee shall adjust the Ending Value to
appropriately reflect the adjustment provided for in the preceding sentence.
6.    Payment.




--------------------------------------------------------------------------------

Cash-Settled March 2020


(a)    Payment Upon Death Under Section 2(c)(i) or Disability Under Section
2(c)(ii). As soon as administratively practicable following the vesting of
Performance Units upon death or disability as defined under the Company’s
long‑term disability plan, the Company shall cause to be paid the cash value of
vested Performance Units (less any amounts withheld to pay withholding taxes).


(b)    Payment Where Participant Has Not Elected to Defer Award. Unless
Participant has elected to defer the Performance Units under this Award
Agreement, as soon as practical after the end of the Performance Period but no
later than the last day of the calendar year in which the Performance Period
ends, the Company shall cause to be paid the cash value of vested Performance
Units (less any amounts withheld to pay withholding taxes).


(i)    Certain Changes in Control. Notwithstanding the foregoing, if there is a
Change in Control as described under Section 2(d), then Participant, or
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
shall receive, within ten (10) days after the occurrence of such Change in
Control, a cash payment from the Company in an amount based on the number of
Units calculated under Section 1(b) multiplied by the Ending Price as determined
under Section 1(b)(iv).


(ii)    Qualified CIC Termination. Notwithstanding the foregoing, in the event
of a Change in Control and Qualified CIC Termination described under
Section 2(e), then Participant, or Participant’s legal representatives,
beneficiaries or heirs, as the case may be, shall receive, on the date that is
six (6) months following Participant’s Qualified CIC Termination, a cash payment
from the Company in an amount based on the number of Units calculated under
Section 1(b) (as adjusted pursuant to Section 5) multiplied by the Ending Price
as determined under Section 1(b)(iv), plus interest accrued from the date of the
Qualified CIC Termination until the payment date based on the annual short‑term
applicable federal rate in effect on the date of the Qualified CIC Termination.


(c)    Payment Where Participant Has Elected to Defer Award. Notwithstanding
anything else to the contrary in this Award Agreement, if Participant has
elected to defer the Performance Units to be under this Award Agreement, then
the administration, recordkeeping, and issuance of deferred Performance Units
shall be under and subject to the Plan and this Award Agreement, and paid as
specified under Section 4 of the Mosaic LTI Deferral Plan (subject to
adjustments as provided in Section 7 of this Award Agreement); provided,
however, that in no event shall the deferral election permit amounts to be paid
as of a date that is earlier than the payment events specified in Section 6(a)
above in the absence of a deferral election (the “minimum deferral period”).
Subject to the minimum deferral period above, any such deferred awards shall
generally be governed by the terms of the Mosaic LTI Deferral Plan.


(d)    In General. Upon payment (or, if the Performance Units are deferred as
described in Section 6(c), before the date on which payment would have been made
in accordance with Section 6 hereof but for such deferral), Participant’s
Performance Units shall be cancelled. This Award Agreement is denominated in
shares of Common Stock and is accounted for, for purposes of Section 4(d)(i) of
the Plan, in the year of the Grant Date.


7.    Dividend Equivalents. For record dates that occur before a payment in
accordance with Section 6 hereof (or, if the Performance Units are deferred as
described in Section 6(c), before the date on which payment would have been made
in accordance with Section 6 hereof but for such deferral), Participant shall be
entitled to receive, with respect to each Performance Unit that is converted to
cash, Dividend Equivalent amounts if dividends are declared by the Board of
Directors on the Company’s Common Stock. Notwithstanding the foregoing, if there
is a Change in Control as described under Section 2(d), Dividend Equivalent
amounts shall only accrue for record dates that occur before the Change in
Control. In the event




--------------------------------------------------------------------------------

Cash-Settled March 2020


of a Change in Control and Qualified CIC Termination described under
Section 2(e), Dividend Equivalent amounts shall only accrue for record dates
that occur before the Qualified CIC Termination. The Dividend Equivalent amounts
shall be an amount of cash per share of Common Stock that is converted to cash
pursuant to this Award Agreement equal to the dividends per share paid or
payable to common stockholders of the Company on a share of the Company’s Common
Stock. The Dividend Equivalent amounts shall be accrued (without interest and
earnings) rather than paid when a dividend is paid on a share of the Company’s
Common Stock. If a Performance Unit is forfeited, the Dividend Equivalents on
the Performance Unit are forfeited. Unless deferred under Section 6(c), the
Company shall pay the Dividend Equivalents on a Performance Unit when the
Company makes a cash payment in respect of that unit pursuant to Section 6.


(a)    Payment Where Participant Has Not Elected to Defer Award. Any Dividend
Equivalents payable under Section 7 hereof shall be paid when the Company
converts Performance Units to cash under Section 6. The Company shall
automatically deduct the amount necessary to cover all federal and state
employment taxes due as of the payment date, whether or not the payment is
deferred, to comply with FICA tax rules (for deferred awards this will occur
based on a specified date and as permitted under 26 C.F.R. § 1.409A‑3(j)(4)(vi)
and (xi)).


(b)    Payment Where Participant Has Elected to Defer Award. If Participant has
elected to defer the Performance Units under this Award Agreement, then
Participant will no longer be eligible to receive Dividend Equivalents for
record dates that occur after the cut-off events described above in this Section
7. For record dates that occur after the cut off events, Participant will be
credited, for each Performance Unit that would otherwise have been converted to
cash but for Participant’s deferral election, with a recordkeeping amount of
cash equal to the dividends per share paid or payable to common stockholders of
the Company on a share of the Company’s Common Stock. This recordkeeping amount
shall be paid out as of the payment dates specified under Section 4 of the
Mosaic LTI Deferral Plan and shall be subject to the Mosaic LTI Deferral Plan,
including Section 3.2(a) thereof (subject to the minimum deferral period
described above in Section 6(c)). If Participant becomes entitled to a cash
payment on account of a Change in Control described in Section 2(d) or a Change
in Control and Qualified CIC Termination described in Section 2(e), the
applicable cash payment shall not be credited with Dividend Equivalents for
record dates that occur after the applicable cut-off events described above, but
instead shall be credited with a recordkeeping amount of notional earnings,
gains or losses in accordance with Participant’s investment election under the
Mosaic LTI Deferral Plan. Any amounts earned pursuant to Section 7 of this Award
Agreement shall be paid out as of the payment dates specified under Section 4 of
the Mosaic LTI Deferral Plan (subject to the minimum deferral period described
above in Section 6(c)).


8.    Miscellaneous.


(a)    Income Tax Matters.
(i)    Withholding. In order to comply with all applicable federal or state
employment and income tax laws and regulations, the Company may take such action
as it deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Participant, are withheld or collected from Participant.


(ii)    Payment of Taxes Where Participant Has Not Elected to Defer Award. In
accordance with the terms of the Plan, and such rules as may be adopted under
the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Performance Unit (including but not limited to the
payment of Dividend Equivalents) by having the Company withhold a portion of the
cash otherwise




--------------------------------------------------------------------------------

Cash-Settled March 2020


to be paid equal to the amount of such taxes. Participant’s election must be
made on or before the date that the amount of tax to be withheld is determined.


(iii)    Payment of Taxes Where Participant Has Elected to Defer Award. If
Participant has elected to defer the Performance Units under this Award
Agreement, the Company shall pay federal and state employment taxes according to
the Mosaic LTI Deferral Plan.


(iv)    Section 409A. To the extent a payment is not paid within the short‑term
deferral period and is not exempt from section 409A of the Code (such as the
rule exempting payments made following an involuntary termination of up to two
times pay) then section 409A of the Code shall apply. The Company intends this
Award Agreement to comply with section 409A of the Code and will interpret this
Award Agreement in a manner that complies with section 409A of the Code. For
example, the term “termination” shall be interpreted to mean a separation from
service under section 409A of the Code and the six‑month delay rule shall apply
if applicable. Notwithstanding the foregoing, although the intent is to comply
with section 409A of the Code, Participant shall be responsible for all taxes
and penalties under this Award Agreement (the Company and its employees shall
not be responsible for such taxes and penalties).


(b)    Clawback. This Award Agreement, and any amounts received hereunder, shall
be subject to recovery or other penalties pursuant to (i) any Company clawback
policy, as may be adopted or amended from time to time, or (ii) any applicable
law, rule or regulation or applicable stock exchange rule, including, without
limitation, Section 304 of the Sarbanes‑Oxley Act of 2002, Section 954 of the
Dodd‑Frank Wall Street Reform and Consumer Protection Act and any NYSE Listing
Rule adopted pursuant thereto.
(c)    Plan Provisions Control. In the event that any provision of the Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. Any term not otherwise defined in
this Award Agreement shall have the meaning ascribed to it in the Plan.
(d)    Rationale for Grant. The Performance Units granted pursuant to this Award
Agreement is intended to offer Participant an incentive to put forth maximum
efforts in future services for the success of the Company’s business. The
Performance Units are not intended to compensate Participant for past services.
(e)    No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company.
(f)    No Right to Employment. The issuance of the Performance Units shall not
be construed as giving Participant the right to be retained in the employ of the
Company or an Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate such employment at any time, with or without Cause.
In addition, the Company or an Affiliate may at any time dismiss Participant
from employment free from any liability or any claim under the Plan or the Award
Agreement. Nothing in the Award Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The award granted hereunder shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Award Agreement or Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Award Agreement and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.




--------------------------------------------------------------------------------

Cash-Settled March 2020


(g)    Governing Law. The validity, construction and effect of the Plan and the
Award Agreement, and any rules and regulations relating to the Plan and the
Award Agreement, shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Delaware. Participant hereby submits
to the nonexclusive jurisdiction and venue of the federal or state courts of
Delaware to resolve any and all issues that may arise out of or relate to the
Plan or the Award Agreement.
(h)    Severability. If any provision of the Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Award Agreement under any law deemed applicable by the Committee,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction or the Award Agreement, and the remainder of the Award Agreement
shall remain in full force and effect.
(i)    No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Award Agreement shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and Participant or any other person.
(j)    Headings. Headings are given to the Sections and subsections of the Award
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Award Agreement or any provision thereof.


